     Case 2:19-cv-02142-WBS-EFB Document 104 Filed 05/14/20 Page 1 of 5

 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL P. CAYABAN
     Supervising Deputy Attorney General
 3   PHILLIP M. HOOS, State Bar No. 288019
     M. ELAINE MECKENSTOCK, State Bar No. 268861
 4   MICHAEL S. DORSI, State Bar No. 281865
     Deputy Attorneys General
 5    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 6    Telephone: (415) 510-3802
      Fax: (415) 703-5480
 7    E-mail: Michael.Dorsi@doj.ca.gov
     Attorneys for State Defendants1
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   THE UNITED STATES OF AMERICA,                            2:19-cv-02142-WBS-EFB
12                                           Plaintiff,
                    v.
13
                                                              STIPULATION AND ORDER SETTING
     THE STATE OF CALIFORNIA; GAVIN C.
14                                                            BRIEFING SCHEDULE ON CROSS-
     NEWSOM, in his official capacity as                      MOTIONS FOR SUMMARY
     Governor of the State of California; THE
15                                                            JUDGMENT
     CALIFORNIA AIR RESOURCES BOARD;
     MARY D. NICHOLS, in her official capacity
16   as Chair of the California Air Resources Board
     and as Vice Chair and a board member of the
17   Western Climate Initiative, Inc.; WESTERN
     CLIMATE INITIATIVE, INC.; JARED
18   BLUMENFELD, in his official capacity as
     Secretary for Environmental Protection and as
19   a board member of the Western Climate
     Initiative, Inc.,
20
                                         Defendants.
21

22

23

24

25

26          1
               The State Defendants are State of California; Gavin C. Newsom, in his official capacity
     as Governor of the State of California; the California Air Resources Board; Mary D. Nichols, in
27   her official capacity as Chair of the California Air Resources Board; and Jared Blumenfeld, in his
     official capacity as Secretary for Environmental Protection.
28
                                                          1
                           Stipulation and Order Setting Briefing Schedule on Cross-Motions for Summary Judgment
                                                                                       (2:19-cv-02142-WBS-EFB)
     Case 2:19-cv-02142-WBS-EFB Document 104 Filed 05/14/20 Page 2 of 5

 1                                                STIPULATION

 2            WHEREAS, Plaintiff filed its Second Motion for Summary Judgment (ECF No. 102) on

 3   April 20, 2020, and the hearing on said motion is currently set for June 1, 2020;

 4            WHEREAS, State Defendants intend to cross-move for summary judgment;

 5            WHEREAS, the briefing schedule under Eastern District of California Local Rule 230

 6   would permit only one week for Plaintiff to prepare its reply brief and has no applicable

 7   scheduling rules for briefs of amicus curiae or cross-motions;

 8            WHEREAS, the parties conferred and prefer an alternate briefing schedule that will (1)

 9   allow the filing of briefs by amicus curiae supporting Defendants after Defendants file briefs but

10   before Plaintiff’s file their opposition and reply, modeled on Federal Rule of Appellate Procedure

11   29 and (2) provide some additional time for both Plaintiff’s opposition and reply and Defendants’

12   reply;

13            WHEREAS, the parties were able to reach agreement as to the schedule for amicus curiae

14   supporting Defendants and for Plaintiff’s opposition and reply brief and desire to provide

15   certainty, as to those dates, to the parties and the Court;

16            WHEREAS, this Court has the power to issue an order when extending or shortening time;

17            THEREFORE, the Parties to this Stipulation, by and through their respective counsel,

18   stipulate to and jointly request that the Court order the following briefing schedule:

19      • May 18, 2020: Defendants to file opposition(s) and cross-motion(s) for summary judgment

20             (unchanged).
21      • May 26, 2020: Amici supporting Defendants, if any, shall submit briefs.

22      • June 8, 2020: Plaintiff shall file its reply and opposition to cross-motions for summary

23             judgment.

24      • June 22, 2020: Defendants shall file replies in support of their cross-motions for summary

25             judgment.

26      • June 29, 2020: Hearing on cross-motions for summary judgment at 1:30 p.m.
27

28
                                                           2
                              Stipulation and Order Setting Briefing Schedule on Cross-Motions for Summary Judgment
                                                                                          (2:19-cv-02142-WBS-EFB)
     Case 2:19-cv-02142-WBS-EFB Document 104 Filed 05/14/20 Page 3 of 5

 1         The parties acknowledge that this Court has issued emergency orders to manage the Court’s

 2   business during the COVID-19 pandemic. The parties do not intend for this Stipulation to

 3   interfere with these orders.

 4

 5   Dated: May 13, 2020                                      Respectfully submitted,
 6                                                            XAVIER BECERRA
                                                              Attorney General of California
 7                                                            MICHAEL P. CAYABAN
                                                              Supervising Deputy Attorney General
 8
                                                              /s/ Michael S. Dorsi
 9                                                            MICHAEL S. DORSI
                                                              Deputy Attorney General
10                                                            Attorneys for State Defendants
11
                                                              DELFINO, MADDEN, O’MALLEY, COYLE &
12                                                            KOEWLER LLP
13                                                            /s/ Monica Hans Folsom (as authorized on
                                                              May 13, 2020)
14                                                            MONICA HANS FOLSOM
                                                              Attorneys for WCI, Inc. Defendants2
15

16                                                            JEFFREY BOSSERT CLARK
                                                              Assistant Attorney General
17                                                            JONATHAN D. BRIGHTBILL
                                                              Principal Deputy Assistant Attorney General
18
                                                              /s/ Paul E. Salamanca (as authorized on
19                                                            May 13, 2020)
                                                              PAUL E. SALAMANCA
20                                                            PETER J. MCVEIGH
                                                              Environment & Natural Resources Division
21                                                            United States Department of Justice
                                                              Attorneys for Plaintiff United States of
22                                                            America
23

24

25

26
            2
             The WCI, Inc. Defendants are the Western Climate Initiative, Inc. (“WCI, Inc.”), Mary
27   D. Nichols, in her official capacity as Vice Chair and a board member of WCI, Inc., and Jared
     Blumenfeld, in his official capacity as a board member of WCI, Inc.
28
                                                         3
                            Stipulation and Order Setting Briefing Schedule on Cross-Motions for Summary Judgment
                                                                                        (2:19-cv-02142-WBS-EFB)
     Case 2:19-cv-02142-WBS-EFB Document 104 Filed 05/14/20 Page 4 of 5

 1                                                      SHUTE, MIHALY & WEINBERGER LLP

 2                                                      /s/ Matthew D. Zinn (as authorized on May
                                                        13, 2020)
 3                                                      MATTHEW D. ZINN
                                                        Attorneys for Defendant-Intervenors
 4                                                      Environmental Defense Fund and Natural
                                                        Resources Defense Council
 5

 6                                                      SHEPPARD, MULLIN, RICHTER & HAMPTON
                                                        LLP
 7
                                                        /s/ Nicholas W. van Aelstyn (as authorized on
 8                                                      May 13, 2020)
                                                        NICHOLAS W. VAN AELSTYN
 9                                                      Attorneys for Defendant-Intervenor
                                                        International Emissions Trading Association
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   4
                      Stipulation and Order Setting Briefing Schedule on Cross-Motions for Summary Judgment
                                                                                  (2:19-cv-02142-WBS-EFB)
     Case 2:19-cv-02142-WBS-EFB Document 104 Filed 05/14/20 Page 5 of 5

 1                                                  ORDER

 2         All parties stipulated to a briefing schedule for cross-motions for summary judgment (ECF

 3   Nos. 102 et seq.). The parties attest that they prefer this schedule to the operative schedule under

 4   Local Rule 230, and their proposed schedule preserves the ordinary week between the deadline

 5   for the last brief and the hearing date. Accordingly, the Court finds good cause and adopts the

 6   proposed schedule:

 7      • May 18, 2020: Defendants to file opposition(s) and cross-motion(s) for summary judgment

 8          (unchanged).

 9      • May 26, 2020: Amici, if any, shall submit briefs.

10      • June 8, 2020: Plaintiff shall file its reply, opposition to cross-motions for summary

11          judgment and responses to amici, if any.

12      • June 22, 2020: Defendants shall file replies in support of their cross-motions for summary

13          judgment.

14      • June 29, 2020: Hearing on cross-motions for summary judgment at 1:30 p.m.

15      • The Scheduling Conference is continued from June 22, 2020 to September 14, 2020 at

16         1:30 p.m. A joint status report shall be filed no later than August 31, 2020.

17   IT IS SO ORDERED

18
     Dated: May 14, 2020
19

20
21

22

23

24

25

26
27

28
                                                        5
                           Stipulation and Order Setting Briefing Schedule on Cross-Motions for Summary Judgment
                                                                                       (2:19-cv-02142-WBS-EFB)
